Order entered May 13, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00066-CV

                   MATTHEW D. AUSTIN, ET AL., Appellants

                                      V.

                     BILL AMUNDSON, ET AL., Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06546

                                   ORDER

      Before the Court is appellees’ May 12, 2022 unopposed motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to June 8, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE